Citation Nr: 0201244	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the low back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 11, 1973, to 
December 14, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the issue on appeal.  

The case was remanded for further development in February 
2001.  It is now before the Board for appellate review.


FINDINGS OF FACT

1.  To the extent possible, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  There is no in-service evidence that the veteran served 
in the Republic of Vietnam or sustained a gunshot wound while 
on military duty.

3.  Residuals of a gunshot wound are not currently shown 
based on the evidence submitted for the record.


CONCLUSION OF LAW

Residuals of a gunshot wound to the low back are not shown to 
be incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he is entitled to service 
connection for residuals of a gunshot wound to the low back.  
In his July 1998 claim, he asserted that he sustained a 
gunshot wound to the low back in 1974 during service in 
Vietnam.  Service records indicate that the veteran served on 
active duty from September 11, 1973, to December 14, 1973.  
There is no indication why the veteran was separated after 
only two months in service.  Nonetheless, service medical 
records reflect that in the eight weeks the veteran served on 
active duty, he was in contact with a military health care 
provider on more than 10 occasions, on a fairly regular 
basis, beginning shortly after entrance onto active duty and 
lasting until two days prior to discharge.

As an example, he received several vaccinations and underwent 
an eye examination in September, was treated for a sore 
throat, cough, and epigastric pain on several occasions in 
October, and a chest cold in December.  Despite fairly 
regular access to the military health care system, at no time 
did any health care provider reference a gunshot wound or 
other physical injury to the veteran during his brief period 
of military service.  Accordingly, the Board finds that the 
service medical records, of which there appears to be a 
complete set, do not support a finding that the veteran 
sustained a gunshot wound to his low back during military 
service.

Post-service medical records are similarly negative for the 
residuals of a gunshot wound to the low back.  Specifically, 
private treatment records dated throughout the 1990's are 
completely devoid of a reference to the residuals of a 
gunshot wound, either by treatment or by medical history.  
The veteran noted treatment at the Strawberry Clinic from 
1994 but records from the Clinic are negative for treatment 
of gunshot residuals.  The Board notes that the veteran was 
scheduled for a VA examination but failed to report.  
Further, he has not claimed medical treatment other than the 
Strawberry Clinic.  Therefore, the Board finds that there is 
no post-service evidence of residuals of a gunshot wound.

Because there is no in-service treatment for a gunshot wound 
or evidence of residuals of a gunshot wound currently shown, 
the veteran's claim must be denied.  As noted above, a review 
of the veteran's service medical records reveals no 
complaints, symptomatology, or findings associated with a 
gunshot wound or physical injury of any kind.  Moreover, post 
service medical records are negative for complaints, 
treatment, or diagnosis of residuals of a gunshot wound to 
the low back.  Because, the claimed disorder is not 
demonstrated in service or thereafter by competent medical 
evidence, the veteran's claim must be denied.

Finally, in denying the veteran's claim, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (2000).  Among other things, the VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to notification and the duty to 
assist, and superseded the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Specifically, the only 
records referenced by the veteran have been associated with 
the claims file.  Further, the requirement to provide notice 
to a claimant of any information or medical or lay evidence 
that is necessary to substantiate a claim has been similarly 
satisfied to the extent possible, although the Board notes 
that the veteran has not been diligent about keeping VA 
updated on his current address.  Moreover, the veteran was 
provided with a summary of the pertinent laws and 
regulations, and the application of those laws to his claim, 
in the statement and supplemental statement of the case that 
was provided to him by RO.  In addition, the RO sent the 
veteran several letters requesting additional information but 
no evidence was forthcoming.  Based on the above, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for residuals 
of a gunshot wound to the low back is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

